Per Curiam.

The landlord in seeking to evict the tenant from
the premises was entitled either to an order granting him possession of the premises or else, if the law and facts so warranted, a final order could have been entered for the tenant. The disposition by the court below wherein landlord was awarded possession of a portion of the apartment and the tenant another portion thereof was improper and without authority.
The final order should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur —Hoestadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.